Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-14, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/407,289 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite the same novel features just using synonyms and a different order than the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 6, 14, and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2 all of the “and/or” and “preferably” phrases render the metes and bounds of the claim indefinite.
	Regarding claim 6, the phrase “and/or” renders the metes and bounds of the claim indefinite.
	The first paragraph of claim 14 recites antecedent basis issues.
	Regarding claim 19, it is unclear what element the openings are “separated” from.
	Regarding claim 20, it is unclear whether the groups from claim 20 are the same from claim 19 or alternate/additional groups.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toye US 2015/0201565.

Regarding claim 1, Toye teaches an elongated sheet configured to cover cultivated plants comprising: 
a basic film of plastic (40 of figures 10a and 12d), 
a ventilation area extending in a longitudinal sheet direction and having a plurality of ventilation openings in a central area of the basic film (the embodiment represented between figures 10a and 12d), 
wherein at least one ventilation opening has two opposite corners lying along a line that is at least substantially orthogonal to the longitudinal sheet direction (best shown in figure 10a where the ventilation openings are shown in a hexagon shape which comprises the recited corners);
but does not specify wherein the at least one ventilation opening is at least substantially rhombus-shaped.
However, it would have been obvious the one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a shape, in order to meet particular user design preferences; since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results; and furthermore applicant describes a variety of shape options so it is clear that the particular shape of the opening is not critical.

Regarding claim 2, Toye teaches the sheet according to claim 1, wherein the two opposite corners are arranged such that the line connecting the opposite corners runs at least substantially in the cross direction and/or in that the line connecting the opposite corners encloses a first angle to the transverse direction of at most +/- 45°, even more preferably at most +/- 30° and especially at most +/- 10°, and/or 
in that the opposite outer corners are arranged in such a way that the ventilation opening comprises, in relation to the respective immediately adjacent longitudinal edge of the basic film, no further corner or no further region which projects with respect to the respective outer corner and/or is aligned with the latter (as best understood by the Examiner as shown in each hexagon shape).

Regarding claim 3, Toye teaches the sheet according to claim 1 wherein the opposite corners are pointed (as previously shown) or rounded.

Regarding claim 4, Toye teaches the sheet according to claim 1 wherein the at least one ventilation opening comprises a design which is elongated at least substantially in cross direction (wherein the previously shown hexagon shape is at least elongated to some degree in its cross direction).

Regarding claim 6, Toye teaches the sheet according to claim 1, but does not specify wherein the at least one ventilation opening has a maximum length of between 2 mm and 200 mm, and/or that the ventilation opening comprises a maximum width of between 1 mm and 100 mm.
However, it would have been obvious the one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such dimensions, in order to meet particular user design preferences; since it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not operate differently than the prior art device, the claimed device is not patentably distinct from the prior art device; and furthermore applicant describes a variety of size options so it is clear that the particular size of the opening is not critical.

Regarding claim 7, Toye teaches the sheet according to claim 1, wherein one corner of the two opposite corners has an angle of between 20° and 100° (best shown in figure 10a).

Regarding claim 8, Toye teaches the sheet according to claim 1, wherein a cover film of plastic, running in the longitudinal direction of the basic film, is applied to the ventilation area such that free spaces for an air exchange are formed (70 figure 10b), wherein the cover film is welded to the basic film over a plurality of connection areas following one another in the longitudinal sheet direction (see annotated figure 10b below).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such arrangement, in order to further protect the openings from weather (as described by Toye).

    PNG
    media_image1.png
    492
    722
    media_image1.png
    Greyscale


Regarding claim 9, Toye teaches the sheet according to claim 8, wherein at least one of the plurality of connection areas are inclined, at least in some areas, with respect to a weld start point and a weld end point orthogonal to the longitudinal sheet direction, (as shown in annotated figure 10b above).

Regarding claim 10, Toye teaches the sheet according to claim 1, wherein the ventilation area comprises a plurality of neighboring ventilation sections arranged one behind the other in the longitudinal sheet direction (figure 10b), wherein at least one ventilation section comprises at least one ventilation opening (as previously shown), wherein at least one connection area is arranged between neighboring ventilation sections and/or wherein one ventilation section is enclosed by at least two connection sections (the embodiment of figure 10b shows such arrangement).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such arrangement, in order to further protect the openings from weather (as described by Toye).

Regarding claim 11, Toye teaches the sheet according to claim 10, wherein the at least one ventilation section comprises a plurality of ventilation openings, at least substantially identically formed wherein the ventilation openings are arranged in rows running parallel to the longitudinal sheet direction (as previously shown in figure 10b); but does not specify 2 to 30 openings.
However, it would have been obvious the one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such amounts, in order to meet particular ventilation requirements for specific plants; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 12, Toye teaches the sheet according to claim 1, but does not specify wherein the basic film has a width of between 0.5 and 40 m, and/or the cover film has a width of at least between 10 cm and 2 m.
However, it would have been obvious the one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such dimensions, in order to meet particular user design preferences for specific plants; since it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not operate differently than the prior art device, the claimed device is not patentably distinct from the prior art device.

Regarding claim 13, Toye teaches the sheet according to claim 1, wherein the sheet has a length of between 2 and 1000 m (at least paragraph 0022).

Regarding claim 14 Toye teaches the sheet according to claim 1, 
wherein a ventilation area extending in the longitudinal sheet direction and having a plurality of ventilation openings is provided in the central area of the basic film (see claim 1 rejection),
wherein a plastic cover film extending in the longitudinal sheet direction of the basic film is applied to the ventilation area, forming free spaces for air exchange, and is firmly welded to the basic film over a plurality of connection areas following one another in the longitudinal sheet direction (see previous rejections corresponding to figure 10b), 
but does not specify wherein the sum of all the ventilation openings corresponds to at least 1 %, of the total area of the basic film.
However, it would have been obvious the one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such dimensions, in order to meet particular user design preferences for specific plants; since it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not operate differently than the prior art device, the claimed device is not patentably distinct from the prior art device.

Regarding claim 16, Toye teaches a sheet configured to cover cultivated plants comprising: a plastic film; a ventilation area that extends in a longitudinal direction, the ventilation area having a plurality of ventilation openings, wherein at least one ventilation opening has two opposite corners that lie along a line that is at least substantially orthogonal to a length of the longitudinal sheet, wherein the at least one ventilation opening is substantially rhombus-shaped (see previous rejections).

Regarding claim 17, Toye teaches the sheet of claim 16, wherein the ventilation area is in a central area of the plastic film (see previous rejections).

Regarding claim 18, Toye teaches the sheet of claim 16, wherein the corners are pointed or rounded (see previous rejections).

Regarding claim 19, Toye teaches the sheet of claim 16, wherein a group of the plurality of the ventilation openings are separated by a seam of weld that fastens the plastic film to a cover sheet (such as the left side openings being separated by the right side openings).

Regarding claim 20, Toye teaches the sheet of claim 19, further comprising a ventilation channel between groups of the plurality of the ventilation openings (see annotated figure 10b below).

    PNG
    media_image2.png
    450
    722
    media_image2.png
    Greyscale


Response to Arguments
Applicant did not provide any arguments against the double patenting rejection; therefore, it is maintained above.
Applicant’s argument that a rhombus-shaped opening would not have been obvious in view of the hexagon shape taught by Toye is not convincing. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, applicant has not argued the criticality of the rhombus shape, especially in light of applicant’s figures 13-24 showing a variety of shapes (including non-rhombus) as obvious and supporting the point that a rhombus shape is not critical.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644